Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, pages 13-18, filed June 16, 2022, with respect to claims 1-32 have been fully considered and are persuasive.  The rejection of claims 1-32 has been withdrawn. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris on July 29, 2022.

The application has been amended as follows: 




Claim 29 has been amended as follows:
29.           The operation device as claimed in claim 1, wherein the
first processor is configured to:
        receive the data from an information storage apparatus configured to store the data received from the electronic device via the operation device,
        send to the electronic device specified by the second information, the data received from the information storage apparatus, and the second request to instruct the electronic device to output the data.




Allowable Subject Matter

Claims 1-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20050190397 to Ferlitsch discloses an operation device comprising (paragraph 36; computing device 102 (operation device)):
        a first processor (paragraph 36; processor 103); and
        a first memory storing instructions, which when executed cause the first processor to (paragraph 29, 32, 36-37; software stored in memory 108 for the computing device for the processor to execute):
        first send a first request to the electronic device, to cause the electronic device to generate data based on the first setting information and to send the data to the operation device (paragraph 42, 47, 49, 54, 60, 62-63, 67; computing device can generate and transmit scan job (first send a first request) to imaging device (electronic device) for scanning document and sending scan data to the computing device if recipient selected is the computing device; paragraph 63, 66-68, 77; scan jobs are processed as copy jobs and the scanned data is formatted as PDL data and sent to the computing device for viewing via PDL viewer of the computing device; scan image data is generated based on scan settings 842 (first setting information));
        receive the data sent from the electronic device in response to the first request;
(paragraph 49, 63, 66-68, 77; in response to scan job request, scan jobs are processed as copy jobs and the scanned data is formatted as PDL data; the computing device receives the scan data in form of PDL data from the imaging device which is used for viewing via PDL viewer of the computing device), and
         second send, to the electronic device, the data, and a second request to cause the electronic device to output the data based on the second setting information (paragraph 68, 77-78; after view the PDL data via the PDL viewer, the PDL data can then be sent (second send) as print job (second request) to the MFP (imaging device) for printing (outputting) based on print setting (second setting information) such as duplex/simplex).


        US Patent Application Publication Pub. No. US 20130148162 to Park discloses first specify an electronic device by first information obtained from the electronic device (paragraph 98, 100; for a scan request operation, wireless device (operation device) receives response packet from MFP (electronic device) that includes the IP address of the Wi-Fi Direct interface of the MFP thereby obtaining IP address (first information); wireless device then transmits scan request that includes this IP address thereby specifying this MFP (first specify) in step s1507 if scan request is processed);
        second specify the electronic device by second information obtained from the electronic device, the second information being obtained from the electronic device in a same manner as the first specifying the electronic device (paragraph 98, 100; for a print request operation, wireless device (operation device) receives response packet from MFP (electronic device) that includes the IP address of the Wi-Fi Direct interface of the MFP thereby obtaining IP address (second information); wireless device then transmits print data request that includes this IP address thereby specifying this MFP (second specify) in step s1507 if print request is processed; the IP address (Second information) for print processing is obtained by the wireless device via response packet from the MFP using Wi-Fi direct;  the wireless device also receives the IP address (first information) for scan request processing via response packet from the MFP using Wi-Fi direct; therefore the same manner (Wi-Fi Direct) is used for obtaining first information and second information); and
        wherein the electronic device is specified by the first information and wherein the electronic device is specified by the second information (paragraph 98, 100; wireless device transmits scan request that includes this IP address (first information) thereby specifying this MFP (first specify) in step s1507 if scan request is processed; wireless device transmits print request that includes this IP address (second information) thereby specifying this MFP (second specify) in step s1507 if print request is processed).


       US Patent Application Publication Pub. No. US 20110317211 to Yamada discloses to display a screen to receive either a first setting information or a second setting information from a user (paragraph 256-258, 261-262; when user select button 2202, the setting screen for either printing setting (second setting information) when “Web printing” is selected or scan setting (first setting information) when “scan” is selected can be displayed in s1812; control unit 11 displays “list of selectable values for setting” (screen) ; paragraph 253-254;);
        while the first setting information is set, first specify an electronic device (paragraph 186, 253-254, 256-258, 261-262; when user selects scan setting (first setting information) in step s1812 when “scan” is selected and if there is no scan command in s1815 then user can reselect a scan default device (first specify an electronic device) in s1807);
        while the second setting information is set, second specify the electronic device (paragraph 186, 253-254, 256-258, 261-262; when user selects print setting (second setting information) in step s1812 when “Web print” is selected and if there is no print command in s1815 then user can reselect a photo print default device (second specify an electronic device) in s1807).


       With regards to independent claim 16, see above Statement on Reasons for Allowance for claim 1 since claim 16 discloses limitations similar to claim 1. 
 
       With regards to independent claim 17, see above Statement on Reasons for Allowance for claim 1 since claim 17 discloses limitations similar to claim 1. 

       With regards to independent claim 27, see above Statement on Reasons for Allowance for claim 1 since claim 27 discloses limitations similar to claim 1. 


        In addition to the teachings of the claims 1, 16, 17, 27 as a whole, the closest prior art of record failed to teach or suggest, 
         “displays a data list obtained from an information storage apparatus;
          receives a selection of the data, at the operation terminal, from the data list; and
          second send without any operation from the user upon specifying the electronic device in the second information, the data obtained from the information storage apparatus, the data is corresponding to the selection, and a second request to the electronic device specified by the second information, to cause the electronic device to output the data based on the second setting information”

            Therefore, claims 2-15, 21, 24, 28-32 are allowable for depending on claim 1 and claims 22, 25 are allowable for depending on claim 16 and claims 18-20, 23, 26 are allowable for depending on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  















Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

07/29/2022